Citation Nr: 1809193	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal has been before the Board on several previous occasions.  Most recently, in August 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, to include specifically obtaining treatment records dated prior to 1995 and an addendum medical opinion.  

For reasons explained below, the Board finds there has not been substantial compliance with August 2017 remand directives.  Therefore, the appeal is, again, REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

In October 2017, the VA physician who previously examined the Veteran in September 2015 reviewed the record and provided an addendum opinion.  The October 2017 addendum opinion is inadequate for the following reasons.  

First, the examiner did not identify the Veteran's current psychiatric disorders, as requested.  In this regard, VA treatment records show the Veteran carries an active diagnosis of bipolar disorder and takes medication for depression.  See e.g., VA treatment records dated May and August 2016.  However, in September 2015 the VA examiner incorrectly stated that the Veteran has never been diagnosed with a mental disorder and, in October 2017, did not provide any additional statement as to the Veteran's current diagnoses.  In fact, the Board's review of the September 2015 VA examination report reveals that no symptoms were reported, therefore calling into question as to whether a mental status examination was actually conducted.  

Next, in her October 2017 addendum opinion, the VA examiner re-stated her previous conclusion that none of Veteran's reported mental health issues developed as a result of his military experiences, but rather due to break-ups with various girlfriends.  In September 2015, the VA examiner noted that, while the Veteran reported feeling depressed at the thought of being deployed to Vietnam during service, he did not demonstrate any functional impairment in military or immediately after service.  See September 2015 VA examination report.  However, it appears that, in providing the October 2017 opinion, the VA examiner did not review the post-service treatment records dated as early as 1980 that show treatment and hospitalizations for depression and bipolar disorder which has continued consistently since that time and were not all attributed to break-ups with girlfriends.  

Finally, the Veteran's representative has submitted an article which suggests that neurobehavioral issues may be linked to certain chemicals, including trichloroethylene (TCE) which is acknowledged as having been used to contaminate water at Camp Lejeune.  This evidence must be considered and addressed by the VA examiner.  

Given these deficiencies, the Board finds another remand is needed to provide the Veteran a comprehensive VA mental disorders examination and obtain an opinion as to whether any psychiatric disorder manifested during the appeal period has its onset in or is otherwise related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA Mental Disorders examination.  The claims file must be reviewed and the examination report should reflect that such review was accomplished.  

After review of the record and examination of the Veteran (in accordance with DSM-IV), the examiner should identify all psychiatric disorders that have been present and diagnosed since June 2009.  

Then, with respect to each identified disorder, the examiner should state whether it is as likely as not (a probability of 50 percent) that the disorder had its onset during service or is otherwise related thereto, to include as a result of his experiences in claiming conscientious objector status AND his exposure to contaminated water at Camp Lejeune.  

In answering the foregoing, the examiner must consider and address all lay evidence regarding the Veteran's mental state before, during, and after service, the medical evidence showing treatment for depression and bipolar disorder as early as and since 1980, and the medical literature regarding exposure to TCE.  

A rationale must be provided for each opinion offered.

2. Readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




